MEMORANDUM OPINION

No. 04-09-00336-CV

IN RE AMERICAN TECHNOLOGY MARKETING, INC.

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   July 29, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered the petition for a writ of mandamus filed by relator, American
Technology Marketing, Inc., and the response of the real party in interest and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of
mandamus is denied. 
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
1.  This proceeding arises out of Cause No. 2007-CI-06291, American Technology Marketing, Inc. v. B & D
Management Co., Inc. d/b/a McDonald's Restaurant, Didak, Inc. d/b/a McDonald's Restaurant, and PICI Management,
Inc. d/b/a McDonald's Restaurant, and P&M Hoskins Enterprises, LLC d/b/a McDonald's Restaurant, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.